Citation Nr: 1015592	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  04-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1945 to 
January 1949.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for heart disease and chest 
pains, later recharacterized as hypertension.  

The appellant appealed the RO's determination and in November 
2006, he testified at a Board videoconference hearing.  In a 
December 2006 decision, the Board reopened the previously 
denied claim of service connection for hypertension and 
denied the claim on the merits.

The appellant appealed the Board's December 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the matter was pending before the Court, in 
February 2008, the appellant's then-attorney and a 
representative of VA's General Counsel, on behalf of the 
Secretary, filed a joint motion for partial remand.  In a 
February 2008 order, the Court granted the motion, vacated 
the portion of the Board's December 2006 decision denying 
service connection for hypertension, and remanded the matter 
to the Board for further development and readjudication.

In April 2008, the Board remanded the matter to the RO for 
additional evidentiary development.  As set forth below, the 
record on appeal remains incomplete.  Thus, the appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Pursuant to the Board's April 2008 remand instructions, the 
RO contacted the National Personnel Records Center (NPRC) and 
requested copies of the appellant's federal civilian 
employment records for the period from January 1949 to May 
1961.  A review of the records provided by the NPRC indicates 
that they are incomplete.  

First, the records provided by the NPRC contain two documents 
entitled "Certificate of Medical Examination."  The dates 
of these documents are unclear as the NPRC apparently failed 
to copy both sides of the examination reports.  

Additionally, a review of the appellant's employment records 
indicates that his federal civilian employment may have begun 
as early as June 1940, making it clear that there are 
additional potentially relevant records available.  Indeed, 
the records provided by NPRC contain references to additional 
Certificates of Medical Examinations, dated November 21, 
1941, and September 15, 1943.  These examination reports, 
however, were not provided and must be obtained.  38 C.F.R. 
§ 3.159(c)(2).  

Finally, the Board notes that pursuant to its April 2008 
remand instructions, the appellant was afforded a VA medical 
examination in December 2009.  After examining the appellant 
and purportedly reviewing the claims folder, the examiner 
concluded that the appellant's "[c]urrent hypertension did 
not start in the service but existed PTE."  The Board finds 
that this examination report is of little probative value as 
the basis upon which the examiner arrived at his conclusion 
is entirely unclear.  

In that regard, the Court has provided "important, guiding 
factors to be used by the Board in evaluating the probative 
value of medical opinion evidence."  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008).  These factors are (1) 
The opinion is based upon sufficient facts or data.  In other 
words, is the medical professional informed of sufficient 
facts upon which to base an opinion relevant to the problem 
at hand?; (2) The opinion is the product of reliable 
principles and methods; and (3) The expert has applied the 
principles and methods reliably to the facts of the case.  In 
other words, most of the probative value of a medical opinion 
comes from its reasoning. The Court has made clear that a 
medical opinion is not entitled to any weight "if it 
contains only data and conclusions."  Nieves-Rodriguez, 22 
Vet. App. at 304.

In this case, despite the examiner's conclusion that the 
appellant's hypertension began prior to entry, there is no 
indication in the record currently on appeal of pre-service 
hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (noting that for VA rating purposes, "hypertension" 
means that diastolic blood pressure is predominately 90 mm. 
or greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm).  

Additionally, the appellant's January 1946 military 
enlistment medical examination shows that his blood pressure 
was 138/84, with no finding of hypertension.  Under these 
circumstances, the presumption of sound condition at service 
entrance attaches in this case.  See Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); see also Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004) (holding that in order to rebut the 
presumption of soundness, the government has the burden of 
showing by clear and unmistakable evidence that (1) a 
veteran's disability existed prior to service and (2) that 
the pre-existing disability was not aggravated during 
service).  

Moreover, the Board notes that the record on appeal shows 
that the appellant's in-service medical records are entirely 
negative for notations of hypertension or elevated blood 
pressure readings.  At his January 1949 military discharge 
medical examination, the appellant's blood pressure was 
146/76, with no finding of hypertension.  

In light of the discussion above, the Board finds that the 
examiner's failure to provide a clear rationale for his 
conclusions renders the August 2008 VA examination report 
inadequate.  See also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value).  This must 
be corrected on remand.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should Contact the National 
Personnel Records Center (NPRC) and 
request the appellant's complete 
personnel, employment, and medical 
records pertaining to his employment as a 
civil servant (i.e., civilian employee) 
for the period from June 1940 to May 
1961.  This must include copies of both 
sides of all Certificate of Medical 
Examinations, including examinations 
conducted in November 1941, September 
1943, and April 1949.  

2.  After the above records are secured 
and associated with the claims folder, 
the appellant should be afforded a VA 
medical examination to determine the 
etiology of his current hypertension.  
Based on review of the record, including 
the appellant's military and civilian 
employment and medical records, the 
examiner should be requested to provide 
an opinion, with supporting rationale, as 
to whether it is at least as likely as 
not that the appellant's hypertension (1) 
had its onset during his period of active 
service; (2) became manifest to a 
compensable degree within the first post-
service year, as provided in 38 C.F.R. § 
4.104, Diagnostic Code 7101; or (3) is 
otherwise causally related to his active 
service or any incident therein.  The 
examiner must provide a complete 
rationale for all opinions expressed.  

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claim.  If the claim remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

